Citation Nr: 1310799	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  10-29 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an earlier effective date prior to August 4, 2009 for the grant of non-service-connected VA disability pension benefits.


REPRESENTATION

Appellant represented by:	Vietnam Era Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from April 1962 to April 1965.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision by the RO in Philadelphia, Pennsylvania that granted entitlement to non-service-connected disability pension benefits, effective from August 4, 2009.  The Veteran appealed for an earlier effective date.  

A videoconference hearing was held before the undersigned Veterans Law Judge (VLJ) in August 2012, during which the Veteran presented oral argument in support of his claim.  The Veteran was represented by his authorized representative at this hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  Specifically, the Veteran was informed that the RO decision was based on the date of his claim for pension benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim, by asking the Veteran if he had filed an earlier claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  He essentially asserts that although he did not file an earlier claim, the governing law and regulations regarding effective dates should not apply to his case.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

In an August 2012 letter to the Board, the Veteran said he did not know the person who represented him at his hearing and that he knew nothing about his case.  He asserted that he never asked for this representative.  However, upon review of his claims file and electronic Virtual VA folder, the Board finds that in November 2011, the Veteran appointed a veterans' service organization as his representative before VA, and a representative from this organization properly represented him at his Board hearing.  In this August 2012 letter, the Veteran also reiterated his arguments for an earlier effective date.  A duplicate copy of this letter was received by the Board in January 2013.  The Board has considered the Veteran's arguments.

FINDINGS OF FACT

1.  On January 10, 2000, the RO received the Veteran's first formal or informal claim for entitlement to non-service-connected disability pension benefits; he withdrew this claim on January 20, 2000, prior to RO adjudication.

2.  The Veteran was employed from February 2000 to July 2004.

3.  In a December 2005 decision, the Social Security Administration (SSA) found that the Veteran became disabled effective from June 15, 2005.

4.  On August 4, 2009, the RO received the Veteran's next formal or informal claim for entitlement to non-service-connected disability pension benefits, and the RO subsequently granted these benefits effective from August 4, 2009.

CONCLUSION OF LAW

The effective date for the grant of entitlement to non-service-connected disability pension benefits may be no earlier than August 4, 2009, the date of VA receipt of the claim for this benefit.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.400 (2012). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  The notice should address all elements of the claim, including the "downstream" disability rating and effective date elements. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's claim for non-service-connected pension benefits was granted within a month after receipt of his August 4, 2009 claim.  He was not provided with pre-adjudication notice regarding this claim.  Regardless, in cases, as here, where the claim has been granted and an effective date assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose the notice was intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

According to the holding in Goodwin v. Peake, 22 Vet. App. 128 (2008), instead of issuing an additional notice letter in this situation concerning the "downstream" effective date element of the claim, the provisions of 38 U.S.C.A. § 7105(d)  require VA to issue a statement of the case if the disagreement is not resolved.  The RO sent the Veteran this required statement of the case in April 2010, addressing the "downstream" effective date element of his claim - citing the applicable statutes and regulations and discussing the reasons and bases for assigning the effective date.

The Board also finds that all necessary development of the downstream earlier effective date claim has been accomplished, and therefore appellate review of this claim may proceed without prejudicing the Veteran.  The RO has obtained the Veteran's SSA records, and his extensive written argument and testimony are on file, including his August 2012 letter.  Resolution of this appeal ultimately turns on when he filed his claim.  

Importantly, the appellant has not claimed that from 2005 to 2009 that he was so incapacitated for a period of 30 days or more that it prevented him from filing a disability pension claim.  See 38 C.F.R. § 3.400(b)(1)(ii)(B) (2012).  Accordingly, the Board finds that no further notice or assistance is needed to meet the requirements of the VCAA.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability pension will be paid to a Veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is permanently and totally disabled from non-service-connected disability not the result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 1521.  

All Veterans who are basically eligible and who are unable to secure and follow a substantially gainful occupation by reason of disabilities which are likely to be permanent shall be rated as permanently and totally disabled.  38 C.F.R. § 4.17. 
Where the evidence of record establishes that an applicant for pension who is basically eligible fails to meet the disability requirements based on the percentage standards set forth at 38 C.F.R. § 4.16 but is found to be unemployable by reason of his disabilities, age, occupational background and other related factors, a permanent and total disability rating for pension purposes may be authorized. 
38 C.F.R. § 3.321(b)(2). 

38 U.S.C.A. § 1502 requires VA to presume that a Veteran is permanently and totally disabled if the Veteran is:  a patient in a nursing home for long-term care due to disability; determined to be disabled for purposes of Social Security Administration benefits; unemployable as a result of disability reasonably certain to continue throughout the life of the Veteran; or suffering from either a permanent disability which would render it impossible for the average person to follow a substantially gainful occupation or any disease or disorder that the Secretary of VA determines justifies a finding that the Veteran is permanently and totally disabled.  38 U.S.C.A. § 1502 (West 2002). 

The RO has granted entitlement to non-service-connected disability pension benefits, effective from August 4, 2009.  The Veteran essentially contends that an earlier effective date should be assigned, specifically June 15, 2005, on the basis that the SSA found him to be disabled from that date.  He contends that VA knew or should have known that SSA had found him disabled from that date, as both VA and SSA are federal agencies.  Moreover, he contends that he was entitled to both benefits in 2005, and that it is unreasonable or unfair to apply 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 in his case.  Alternatively, he contends that VA has not properly considered the law's intent when applying it in his case.

Generally, the effective date of an award of pension will be the date of receipt of the claim.  38 U.S.C.A. § 5110(a).  An award of a disability pension may not be effective prior to the date entitlement arose.  38 C.F.R. § 3.400(b)(1).  For claims received on or after October 1, 1984, as in this case, the effective date of an award of disability pension is the date of receipt of claim.  38 C.F.R. § 3.400(b)(1)(ii).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a).  A claim by a Veteran for compensation may be considered to be a claim for pension; and a claim by a veteran for pension may be considered to be a claim for compensation.  The greater benefit will be awarded, unless the claimant specifically elects the lesser benefit.  38 C.F.R. § 3.151(a). 

Where disability pension entitlement is established based on a claim received by VA on or after October 1, 1984, the pension award may not be effective prior to the date of receipt of the pension claim unless the Veteran specifically claims entitlement to retroactive benefits.  The claim for retroactivity may be filed separately or included in the claim for disability pension, but it must be received by VA within one year from the date on which the Veteran became permanently and totally disabled.  Additional requirements for entitlement to a retroactive pension award are contained in § 3.400(b) of this part.  38 C.F.R. § 3.151(b).

If within one year from the date on which the Veteran became permanently and totally disabled, he files a claim for a retroactive award and establishes that a physical or mental disability, which was not the result of his willful misconduct, was so incapacitating that it prevented him from filing a disability pension claim for at least the first 30 days immediately following the date on which he became permanently and totally disabled, the disability pension award may be effective from the date of receipt of claim or the date on which he became permanently and totally disabled, whichever is to his advantage.  While rating board judgment must be applied to the facts and circumstances of each case, extensive hospitalization will generally qualify as sufficiently incapacitating to have prevented filing the claim.  38 C.F.R. § 3.400(b)(1)(ii)(B). 

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p). 

Any communication or action indicating intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

A claim for VA benefits, whether formal or informal, must be in writing and must identify the benefit sought.  38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.1(p), 3.151, 3.155; Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999); Lalonde v. West, 12 Vet. App. 377 (1999).  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995). 

An application on a form jointly prescribed by VA and SSA filed with the SSA will be considered a claim for VA death benefits, and to have been received in the VA as of the date of receipt in SSA.  38 C.F.R. § 3.153.  However, this regulation is inapplicable in the Veteran's case, as his claim is for non-service-connected disability pension, not death benefits.

The Veteran has had numerous claims for benefits before the VA over the years.  In a November 1973 rating decision, service connection was established for epilepsy, and since then, he has periodically filed claims for an increased rating of this disability.

A review of the claims file reflects that the Veteran initially filed a claim for non-service-connected VA disability pension benefits on January 10, 2000.  On January 20, 2000, he withdrew this claim, stating that he wanted VA to disregard his claim since he wanted to attempt continued employment.  He said that if he later found that he was physically unable to work he intended to refile said claim.  After receiving the withdrawal, the RO took no further action on that claim.

In August 2004 and June 2005, he filed claims for an increased rating for service-connected epilepsy.  In his June 2005 letter, he also claimed service connection for memory loss and loss of concentration as secondary to service-connected epilepsy.  The claim for an increased rating for service-connected epilepsy was denied in rating decisions in November 2004 and September 2005.  He submitted additional correspondence in support of this claim, which was received on September 19, 2005.  On that date, the RO received three letters from the Veteran, as well as a copy of an April 2005 VA neuropsychology consultation report.  His three letters do not refer to non-service-connected disability pension, or identify that as the benefit he sought.  Instead, the first letter explicitly relates to the claim for an increased rating for epilepsy, the second letter advises VA of his new mailing address, and the third letter explicitly relates to his claim for an increased rating for epilepsy, and his claim for secondary service connection for memory loss, loss of concentration, and loss of motor abilities.

In a January 2006 letter, he withdrew his claim for an increased rating for service-connected epilepsy.  A February 2006 report of contact reflects that a VA claims representative spoke with the Veteran, who said he did not want to appeal the September 2005 rating decision, but wanted to continue his claim for service connection for memory loss, loss of concentration, and loss of motor ability.  These claims were denied in a March 2006 rating decision.  The Veteran did not mention non-service-connected disability pension in his January 2006 written letter, or in his February 2006 telephone conversation with a VA representative.

SSA records reflect that in December 2005, the Veteran was awarded SSA disability benefits.  SSA found that the Veteran had been disabled since June 15, 2005, based on a primary diagnosis of essential hypertension.  Other disabilities were also shown.  It was noted that he applied for SSA Disability Insurance Benefits and Supplemental Security Income payments on July 6, 2005.

On August 4, 2009, the RO received a claim from the Veteran's then-current representative for non-service-connected disability pension.  The representative enclosed a copy of an income-net worth and employment statement (VA Form 21-527) signed by the Veteran on July 29, 2009, in which he reported that he last worked in July 2004.  He related that he was employed as a packer in a hardware store from February 1, 2000 to July 5, 2004.

The RO submitted an inquiry to the SSA, which revealed that SSA found that the Veteran's disability onset date was June 15, 2005, and his date of initial entitlement to SSA benefits was December 2005.

In August 2009, the RO awarded the Veteran non-service-connected disability pension benefits effective from August 4, 2009, with a payment start date of September 1, 2009.  See 38 U.S.C.A. § 5111; 38 C.F.R. § 3.31 (payment of monetary benefits based on an award of pension may not be made for any period prior to the first day of the calendar month following the month in which the award became effective).  In its August 2009 notice letter the RO referred to a claim received on September 19, 2005.

In an October 2009 notice of disagreement, the Veteran asserted that he was entitled to non-service-connected VA pension as of June 15, 2005, the date of his award from SSA, on the basis that VA was aware of his SSA entitlement at that time.  He also referenced the RO's letter referring to a prior September 2005 claim, and said that the grant of pension benefits should be effective from that date.

In his June 2010 substantive appeal, the Veteran argued that he should have been notified that he was entitled to VA non-service-connected disability pension when his SSA benefits were awarded.  He said he was not so notified, and therefore was entitled to an earlier effective date for his non-service-connected pension.  He also argued that because he was eligible for pension at that time, it would be unfair to deny his claim for an earlier effective date.  He argued that 38 U.S.C.A. § 5110(a) did not apply in his case because he was clearly entitled to the benefit as soon as SSA benefits were awarded to him.  He reiterated his arguments in an August 2012 letter, and submitted a duplicate copy of his letter in October 2012, which was received by the Board in January 2013.  The Board has considered his arguments.

At his August 2012 Board hearing, the Veteran testified that he first applied for VA pension benefits in August 2009.  He contended that he was entitled to this benefit in 2005 when he was awarded disability benefits by SSA.  He said he did not know he was eligible for VA pension benefits at that time, and VA did not inform him.  He said that if he had known, he would have applied for VA pension in 2005.  He asserted that because SSA knew he was totally disabled, that VA knew or should have known that he was totally disabled in 2005.  He denied filing a pension claim with VA prior to August 4, 2009.  He asserted that the legislature's intent in drafting the law was not to deprive a veteran of benefits to which he was entitled, that VA had misinterpreted the law in his case, and that an earlier effective date was therefore warranted.

A review of the claims folder reveals the first claim, formal or informal, seeking pension benefits was filed by the Veteran on January 10, 2000.  He withdrew that claim ten days later on January 20, 2000, and thus the RO did not take further action on that withdrawn claim.  The record also shows that he was employed from February 2000 to July 2004, and thus was not entitled to pension benefits at that time.  38 C.F.R. § 4.17.

The Board finds that his next claim, formal or informal, seeking pension benefits was received by VA on August 4, 2009.

By rating action dated in August 2009, the RO awarded the Veteran non-service-connected disability pension benefits with an effective date of August 4, 2009 (and a payment start date of September 1, 2009), based on the date of receipt of the claim for pension, that is, August 4, 2009.

The Veteran believes the effective date of his award of pension benefits should be June 15, 2005, since that is the date SSA found that he became disabled.  He has also argued that there was an earlier September 19, 2005 claim, as indicated in the RO's August 2009 letter.  The Board finds that the RO's statement that its August 2009 decision was based on a September 2005 claim is plainly inaccurate.  This inaccuracy was corrected in the April 2010 statement of the case, which notes that the date of the Veteran's pension claim was August 4, 2009.  Furthermore, a review of the letters received from the Veteran on September 19, 2005 reveals that they do not refer to pension benefits or unemployability, and cannot be considered as a claim for non-service-connected pension benefits, as they do not identify the benefit sought as non-service-connected pension benefits.  See 38 C.F.R. § 3.155(a).  This conclusion is further buttressed by the Veteran's sworn testimony in August 2012 that he did not file a pension claim with VA prior to August 4, 2009.

The Board finds that the letters received from the Veteran on September 19, 2005 were clearly informal claims exclusively for an increased rating for service-connected epilepsy and for service connection, not pension.  See 38 C.F.R. §§ 3.151(a), 3.155(a); Stewart v. Brown, 10 Vet. App. 14 (1997).  At that time, the Veteran did not submit a VA Form 21-526 (Veteran's Application for Compensation or Pension), which is the form prescribed by the Secretary for a formal claim.  Recently, in addressing 38 C.F.R. § 3.155's reference to a "formal claim," the Court defined a formal claim as one filed in the form prescribed by the Secretary - the VA Form 21-526.  Jernigan v. Shinseki, 25 Vet. App. 220, 222 (2012).  In Jernigan, the Court referred to Norris v. West, 12 Vet. App. 413, 417 (1999), stating that requiring a formal application form following the receipt of an informal claim did not affect claims contemplated by § 3.157(a).  Id. at 225.

Furthermore, the report of an April 2005 VA neuropsychology consultation submitted by the Veteran on September 19, 2005 may not be considered to be an informal claim for entitlement to pension under 38 C.F.R. § 3.157, since this regulation only applies to claims for increased pension, and only after a claim for pension has been allowed.

Even though the SSA granted him benefits prior to August 4, 2009, the VA was not made aware of that grant.  If, between December 2005 (the date of the SSA decision) and August 2009 the VA had been made aware of the SSA grant, the VA could then consider that notification as an informal claim for benefits.  However, the appellant remained silent for four years.  It was not until after he filed his pension claim with VA in August 2009 that VA knew of the SSA award.  In this instance, the appellant had the responsibility of inquiring of the VA as to whether he could receive non-service-connected pension benefits after the SSA found him disabled.  In fact, he waited for a number of years before contacting the VA with a claim for non-service-connected pension benefits.  He is in effect contending that he should not be required to file a claim for entitlement to VA pension benefits.

However, as noted above, governing law provides that a claim for VA benefits, whether formal or informal, must be in writing and must identify the benefit sought.  38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.1(p), 3.151, 3.155.  While the VA should broadly interpret submissions from a veteran, it is not required to conjure up claims not specifically raised.  Brannon v. West, 12 Vet. App. 32 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

Here, the law and regulation essentially state that the effective date for a claim for pension will be the date of claim or date entitlement arose, but cannot be earlier than the date of claim.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(1)(ii).  After his withdrawn January 2000 claim, there was no communication to VA indicating an intent to apply for non-service-connected pension benefits until the Veteran's then-current representative contacted the VA on August 4, 2009.  38 C.F.R. § 3.155(a).  Even though entitlement arose prior to that date of claim, the later date is August 4, 2009, which is the date of claim for entitlement to non-service-connected pension benefits.  The appellant has not alleged facts that he was incapable of submitting a claim for pension under the provisions of 38 U.S.C.A. § 5110(b)(3) and 38 C.F.R. § 3.400(b)(1)(ii)(B), and this has not been shown. 

As for the Veteran's contentions that the governing law on effective dates should not apply in his case because it would be unreasonable, that argument, seeking in effect an equitable tolling, fails to alter the rules on effective dates for service connection.  See Andrews (Holly) v. Principi, 351 F.3d 1134, 1137-38 (Fed. Cir. 2003) (holding that equitable tolling, which may be applied to a statute of limitations, does not apply to section 5110 as it does not contain a statute of limitations but merely prescribes when benefits may begin and provides for an earlier effective date under certain limited circumstances); Butler v. Shinseki, 603 F.3d 922 (Fed. Cir. 2010) (per curiam). 

With the exception of the withdrawn January 2000 claim, as there is no evidence of VA receipt of a written claim, formal or informal, for non-service-connected disability pension benefits until August 4, 2009, the award of pension benefits may be no earlier than August 4, 2009, the date of VA receipt of the claim. The Board concludes that there is no entitlement to an earlier effective date for the award of non-service-connected pension benefits.  The law, not the evidence, governs the outcome of this claim, and as a matter of law, the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

ORDER

Entitlement to an earlier effective date prior to August 4, 2009, for the grant of entitlement to non-service-connected pension benefits is denied.



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


